Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 9, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 SHARON MAPLES, an individual,                                      No. 53738-9-II

                               Appellant,

        v.

 CHARLES GIEFER, an individual,                              UNPUBLISHED OPINION

                               Respondent.

       CRUSER, J. — Maples appeals the superior court’s denial of her motion for reconsideration

after it granted Giefer’s motion for summary judgment and the dismissal of her negligence claim.

Maples argues that the superior court erred in granting summary judgment because Giefer had a

duty of ordinary care to Maples, which included a duty to walk in a manner that did not endanger

her, and there is a disputed material fact about whether Giefer breached the duty of ordinary care.

       We agree that Giefer owed Maples a duty of ordinary care, and there is a disputed issue of

material fact about whether Giefer breached that duty. Thus, we hold that summary judgment in

favor of Giefer was improper, and we reverse.

                                                 FACTS

       On February 10, 2016, Sharon Maples and Charles Giefer had dinner together at a

restaurant. As they were leaving the restaurant, they were walking side by side to Maples’ car. The

lights in the parking lot were on and the asphalt surface was in good condition.
No. 53738-9-II




       Maples claims that without warning, Giefer “suddenly veered to the left, and stepped in

front of me.” Clerk’s Papers (CP) at 56. Maples states that Giefer placed his foot directly in front

of her, and she tripped over him and fell. However, Giefer maintains that Maples “inexplicably

tripped and fell.” Id. at 53. Maples suffered a fractured elbow, head contusion, broken wrist, torn

meniscus, a fractured rib, and displaced pelvis.

       Maples filed suit against Giefer. Maples alleged that Giefer failed to exercise reasonable

care under the circumstances. Maples also alleged that Giefer knew that he had previous balance,

vision, and memory issues, which he failed to disclose to Maples.

       Giefer moved for summary judgment, arguing that he owed no duty to Maples and

maintaining that he had not, in fact, tripped Maples, accidentally or otherwise. Maples responded

that Giefer “had a duty to walk in a manner that did not endanger others.” Id. at 63. Additionally,

Maples argued that Giefer breached the duty of care because a reasonable person “would not

abruptly change directions and step in front of another person.” Id. at 65.

       At the hearing on the motion for summary judgment, Giefer’s attorney claimed that “the

fundamental core of this issue is whether a duty should be owed where no affirmative act . . . taken

by Mr. Giefer really in essence created a danger to . . . Ms. Maples.” Report of Proceedings (RP)

at 5. Maples’ attorney responded by reiterating that “[t]he issue is that he stepped in front of her

and that he tripped her.” Id. at 8. Maples’ attorney pointed out that there is a disputed issue of fact

about what occurred because Maples maintained that Giefer stepped in front of her and Giefer

insisted Maples fell on her own.

       The superior court determined that even viewing the facts in the light most favorable to

Maples, “Giefer did not have a legal duty to Ms. Maples to not walk side by side with her.” CP at


                                                   2
No. 53738-9-II




20. And the court noted that Giefer’s decision to walk next to her “does not constitute a failure to

exercise ordinary care.” Id. The court specifically noted that it was not finding whether Giefer had

balance issues, it was just relying on facts alleged by Maples. The court concluded that Giefer did

not have any reason to anticipate this accident would happen and could not have warned Maples

of a balance problem if he was not aware of any problems.

        Maples moved for reconsideration. Maples argued that the superior court only considered

whether Giefer had a legal duty to refrain from walking side by side with Maples, and whether

Giefer had the legal duty to warn Maples of any balance issues. Maples contended that she had not

advanced either of those theories; rather, her theory was that there was a general duty to not

endanger others while walking. Maples argued that Giefer would know that stepping in front of

her could cause her to fall.

        The superior court denied the motion for reconsideration. The court noted that it had

“specifically found that under the circumstances” Giefer could not foresee that he would suddenly

veer left. Id. at 10. And the court noted that because it was not foreseeable, there was no duty of

care.

        Maples appeals the superior court’s order of summary judgment and the order denying her

motion to reconsider.

                                          DISCUSSION

                                     I. STANDARD OF REVIEW

        We review an order for summary judgment de novo, performing the same inquiry as the

superior court. Aba Sheikh v. Choe, 156 Wn.2d 441, 447, 128 P.3d 574 (2006). We review the

evidence “in the light most favorable to the nonmoving party and draw all reasonable inferences


                                                 3
No. 53738-9-II




in that party’s favor.” Boone v. Dep’t of Soc. & Health Servs., 200 Wn. App. 723, 731, 403 P.3d

873 (2017).

       Additionally, we review orders on motions for reconsideration for an abuse of discretion.

Terhune v. N. Cascade Tr. Servs., Inc., 9 Wn. App. 2d 708, 727, 446 P.3d 683 (2019), review

denied, 195 Wn.2d 1004 (2020). The superior court abuses its discretion when its decision is

manifestly unreasonable or based on untenable grounds or reasons. Terhune, 9 Wn. App. 2d at

727. If the superior court erred in granting the motion for summary judgment, it necessarily abused

its discretion in denying the motion to reconsider that decision. Keck v. Collins, 181 Wn. App. 67,

94, 325 P.3d 306 (2014), aff’d 184 Wn.2d 358, 357 P.3d 1080 (2015).

                                  II. DUTY OF CARE AND BREACH

       Maples contends that Giefer had a duty of ordinary care and that he breached that duty by

intentionally walking in front of her and creating a risk that she would fall.

       Giefer responds that summary judgment was appropriate because he did not owe Maples a

duty. Additionally, Giefer asserts that “[n]o affirmative action by . . . Giefer caused . . . Maples’

injuries.” Br. of Resp’t at 13. Thus, Giefer contends, Maples failed to make the necessary showing

that his conduct caused an unreasonable risk of harm.

       We conclude that Giefer owed Maples a duty of ordinary care, and there is a genuine issue

of material fact about whether Giefer breached that duty. Thus, summary judgment was improper.

A. LEGAL PRINCIPLES

       1. Summary Judgment

       Summary judgment is appropriate when the pleadings, affidavits, depositions, and

admissions on file demonstrate the absence of any genuine issues of material fact and the moving


                                                  4
No. 53738-9-II




party is entitled to judgment as a matter of law. CR 56(c). A fact is a material fact if the outcome

of the litigation depends upon that fact. In re Estate of Black, 153 Wn.2d 152, 160, 102 P.3d 796

(2004) (quoting Balise v. Underwood, 62 Wn.2d 195, 199, 381 P.2d 966 (1963)). When

determining whether a genuine issue of material fact exists, we consider all the evidence and

reasonable inferences in the light most favorable to the nonmoving party. Vargas v. Inland Wash.,

LLC, 194 Wn.2d 720, 728, 452 P.3d 1205 (2019). The moving party must prove there is no genuine

issue of material fact. Lee v. Metro Parks Tacoma, 183 Wn. App. 961, 964, 335 P.3d 1014 (2014).

          2. Negligence

          In any negligence case, the threshold question is whether the defendant owed the plaintiff

a duty of care. Cummins v. Lewis County, 156 Wn.2d 844, 852, 133 P.3d 458 (2006) (citing

Babcock v. Mason County Fire Dist. No. 6, 144 Wn.2d 774, 784, 30 P.3d 1261 (2001)). That

determination is a question of law. Cummins, 156 Wn.2d at 852 (citing Tincani v. Inland Empire

Zoological Soc’y, 124 Wn.2d 121, 128, 875 P.2d 621 (1994)). Under tort law there is “‘a duty to

exercise reasonable care’” when conduct presents a risk of harm to others. Air & Liquid Sys. Corp.

v. DeVries, __ U.S. __, 139 S. Ct. 986, 993, 203 L. Ed. 2d 373 (2019) (quoting RESTATEMENT

(THIRD) OF TORTS: LIABILITY FOR PHYSICAL AND EMOTIONAL HARM § 7 (AM. LAW INST. 2005).1

That duty requires that someone “exercise such care as a reasonable person would exercise under

the same or similar circumstances.” Mathis v. Ammons, 84 Wn. App. 411, 416, 928 P.2d 431

(1996).



1
  However, generally, an individual does not have a duty to prevent a third party from causing
criminal harm to others. Washburn v. City of Federal Way, 178 Wn.2d 732, 757, 310 P.3d 1275
(2013). Nor is there a general duty to protect another from self-inflicted harm. Webstad v. Stortini,
83 Wn. App. 857, 866, 924 P.2d 940 (1996).
                                                  5
No. 53738-9-II




       Once a legal duty has been established as a matter of law, then the scope of that duty can

be determined by considering the foreseeability of the harm to the plaintiff. McKown v. Simon

Prop. Grp., Inc., 182 Wn.2d 752, 763, 344 P.3d 661 (2015). “Foreseeability is used to limit the

scope of the duty owed because actors are responsible only for the foreseeable consequences of

their acts.” Schooley v. Pinch's Deli Mkt., Inc., 134 Wn.2d 468, 477, 951 P.2d 749 (1998) (citing

Burkhart v. Harrod, 110 Wn.2d 381, 395, 755 P.2d 759 (1988)). Foreseeability is normally for

the trier of fact, but it can be decided as a matter of law if reasonable minds cannot differ. Lee v.

Willis Enters., Inc., 194 Wn. App. 394, 401-02, 377 P.3d 244 (2016).

B. ANALYSIS

       Here, the superior court erred in ruling that Giefer did not owe a duty to Maples. In ruling

that Giefer was entitled to summary judgment, the superior court recharacterized the duty as Giefer

“not [having] a legal duty to Ms. Maples to not walk side by side with her,” as opposed to having

a duty of ordinary care. CP at 20. The superior court’s reasoning for characterizing the duty in this

way was because it determined that Giefer could not have foreseen that he would walk into the

path of Maples. However, because the parties fundamentally disagree on what occurred, it was

error for the superior court to recharacterize the duty and rule that Giefer had no duty to Maples.

       Also, there is a disputed material fact about whether Giefer breached his duty of care.

Maples asserts that Giefer intentionally walked in front of her. Giefer claims that he did not step

in front of Maples and that she fell of her own accord. This is the central factual question of the

case and it is in dispute. Because the parties disagree on the central fact of the case—whether

Giefer actually tripped or collided with Maples—it was error for the superior court to grant

summary judgment. Keck v. Collins, 184 Wn.2d 358, 370, 357 P.3d 1080 (2015).


                                                 6
No. 53738-9-II




                               III. MOTION FOR RECONSIDERATION

       Neither party provides this court with any argument pertaining to the order denying the

motion to reconsider. However, we conclude that the superior court abused its discretion when it

denied the motion for reconsideration because, as discussed above, the superior court improperly

granted summary judgment.

       In denying the motion for reconsideration, the superior court characterized its ruling on

summary judgment this way: even if Giefer veered into Maples, and his veering into her was the

actual cause of her fall, his doing so was not foreseeable to him, and therefore he neither owed

Maples a duty of care nor breached that duty of care. Essentially, the superior court found Giefer’s

action was involuntary. But as noted above, whether the step was involuntary or voluntary is a

disputed material fact. And summary judgment is improper in the face of a disputed material fact.

CR 56(c).

       Therefore, we conclude that the superior court abused its discretion because in denying the

motion for reconsideration, it based its denial on the improper granting of summary judgment.

                                         CONCLUSION

       We hold that summary judgment was improper because Giefer owed Maples a duty of

ordinary care and there is a disputed issue of material fact as to whether he breached that duty.

Further, we hold that the superior court abused its discretion in denying the motion for

reconsideration because the superior court improperly granted the motion for summary judgment.2



2
  We decline to consider Maples’ arguments regarding the admission of medical records because
the superior court has yet to rule on this matter and it is outside the scope of our review.
Additionally, it is not relevant to the issue of summary judgment.


                                                 7
No. 53738-9-II




        Accordingly, we reverse the order of summary judgment and the order denying Maples’

motion for reconsideration.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 LEE, C.J.




 SUTTON, J.




Furthermore, we decline to consider Maples’ arguments regarding the assumption of risk because
we reverse the summary judgment order on other grounds.
                                                8